TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 14, 2014



                                      NO. 03-13-00757-CV


                         Donald Knepp and Andrea Knepp, Appellant

                                                 v.

                              KRAK Investments, LLC, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE JONES


This is an appeal from the judgment signed by the trial court on Novemebr 13, 2013. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and the court below.